UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7256



MICHAEL RANKINS,

                                            Plaintiff - Appellant,

         and

JEFF FOSSETT; RONALD CARTER; THOMAS D. CARR;
JAMES PRIEST; WINSTON LLOYD; JAMES A.
BRITTINGHAM, JR.; JEROME BAYLOR,

                                                       Plaintiffs,

         versus

RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                           Defendants - Appellees.



                            No. 95-7257



JEFF FOSSETT,

                                            Plaintiff - Appellant,

         and

MICHAEL RANKINS; RONALD CARTER; THOMAS D.
CARR; JAMES PRIEST; WINSTON LLOYD; JAMES A.
BRITTINGHAM, JR.; JEROME BAYLOR,

                                                       Plaintiffs,
          versus

RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                          Defendants - Appellees.



                           No. 95-7258


RONALD CARTER,

                                           Plaintiff - Appellant,

          and

MICHAEL RANKINS; JEFF FOSSETT; THOMAS D. CARR;
JAMES PRIEST; WINSTON LLOYD; JAMES A.
BRITTINGHAM, JR.; JEROME BAYLOR,

                                                      Plaintiffs,

          versus

RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                          Defendants - Appellees.



                           No. 95-7259



THOMAS D. CARR,

                                           Plaintiff - Appellant,




                                2
          and

MICHAEL RANKINS; JEFF FOSSETT; RONALD CARTER;
JAMES PRIEST; WINSTON LLOYD; JAMES A.
BRITTINGHAM, JR.; JEROME BAYLOR,

                                                     Plaintiffs,

          versus


RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                         Defendants - Appellees.




                          No. 95-7260



JAMES PRIEST,

                                          Plaintiff - Appellant,

          and

MICHAEL RANKINS; JEFF FOSSETT; RONALD CARTER;
THOMAS D. CARR; WINSTON LLOYD; JAMES A.
BRITTINGHAM, JR.; JEROME BAYLOR,
                                                     Plaintiffs,

          versus


RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                         Defendants - Appellees.




                                3
                             No. 95-7261


WINSTON LLOYD,

                                            Plaintiff - Appellant,

          and


MICHAEL RANKINS; JEFF FOSSETT; RONALD CARTER;
THOMAS D. CARR; JAMES PRIEST; JAMES A.
BRITTINGHAM, JR.; JEROME BAYLOR,
                                                       Plaintiffs,

          versus

RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                           Defendants - Appellees.




                             No. 95-7262



JAMES A. BRITTINGHAM, JR.,
                                            Plaintiff - Appellant,

          and


MICHAEL RANKINS; JEFF FOSSETT; RONALD CARTER;
THOMAS D. CARR; JAMES PRIEST; WINSTON LLOYD;
JEROME BAYLOR,

                                                       Plaintiffs,

          versus




                                  4
RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                            Defendants - Appellees.



                           No. 95-7263



JEROME BAYLOR,

                                             Plaintiff - Appellant,

          and

MICHAEL RANKINS; JEFF FOSSETT; RONALD CARTER;
THOMAS D. CARR; JAMES PRIEST; WINSTON LLOYD;
JAMES A. BRITTINGHAM, JR.,

                                                         Plaintiffs,

          versus

RONALD MOATS, Warden; RICHARD LANHAM; BISHOP
ROBINSON,

                                            Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1982-JFM)


Submitted:   January 11, 1996            Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                5
Michael Rankins, Jeff Fossett, Ronald Carter, Thomas D. Carr, James
Priest, Winston Lloyd, James A. Brittingham, Jr., Jerome Baylor,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal from the district court's orders denying

relief on their 42 U.S.C. § 1983 (1988) complaints. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Rankins v. Moats, No. CA-95-1982-JFM (D. Md. July
26, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                6